DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claims 3 and 13 recite the broad recitation facial feature, and the claim also recites an eye which is the narrower statement of the range/limitation.  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claims, and therefore not required, or (b) a required feature of the claims.   For the purposes of applying the prior art, it is assumed that the narrower language is a require feature of the claims.
Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2008/0178979 (Wu).
Regarding claims 1, 2, 11 and 12, Figure 1 of Wu discloses a golf club head cover 1 in the shape of an animal head.  Figures 2 and 3 show holding members 5,7 that correspond to the recited golf ball holders.  Although holding members 5,7 are shown in the Figures to hold a tee or grass trimmer, Wu discloses that the holding members can also be used to hold a golf ball.  See Wu at paragraph [0020].  Because the holding members are considered to be discrete elements from the club head cover, the holding members are further considered to be inherently attached or fastened to the club head cover with a fastener.
Regarding claims 4 and 14, Wu discloses that the mouth can open and close.  See Wu at paragraph [0020].
Regarding claim 8, Figures 2-3 of Wu show the mouth 3 that corresponds to the recited cover.
Claims 3, 7, 10, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied above.
Regarding claims 3 and 13, the Wu golf ball holder is disclosed to be in the mouth of the animal head.  However, it would have been an obvious matter of design choice to situate the golf ball holder anywhere on the animal head, such as the eye, nose, ear or cheek, since such a modification would have involved a mere shift in the location of parts.  A shift in location is generally recognized as being within the level of ordinary skill in the art.  See In re Japikse, 86 USPQ 70.

Regarding claim 10, Figure 2 of Wu shows an embodiment where the holders are joined together to hold a plurality of tees.  It would have been obvious to join together the Wu ball holders as modified above since it has generally been recognized that moving the location of parts involves only routine skill in the art.  See In re Japikse, 86 USPQ 70.
Claims 5, 6, 9, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied above in view of U.S. Patent Application Publication Number 2015/0352409 (Darr).
Regarding claim 5, Figures 1A-1D show that it is old well-known in the golf ball art to have a golf ball holder 200 made with resilient fingers 207.  The bottom finger is considered to be a base; the top finger is considered to be a top.  The substitution of one known element (the ball holder of Darr) for another (the holder of Wu) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the resilient ball holder of Darr would have yielded predictable results, namely, a convenient way to releasably hold a golf ball.
Regarding claim 6, the resiliency of the fingers is considered to correspond to the recited spring that allows the base and top to close around the golf ball.
Regarding claims 9 and 15, the material used to make the Darr fingers is required to have a resiliency that allows for the holder to open and close around the golf ball.  Such a material is considered to be elastic.
Regarding claims 19 and 20, the Darr fingers are not considered to completely surround the golf ball.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied above in view of U.S. Patent Number 7,905,349 (Campbell).
Regarding claim 16, Campbell shows that golf ball holders 506 are known in the golfing art to be made from flexible or rigid materials.  See Campbell, at Figure 6; column 14, line 62 to column 15, line 20.  One of ordinary skill in the art could have substituted the Wu holder with the Campbell holder by known methods.  That is to say, Wu discloses a clamp or holding pocket to hold a golf ball and Campbell discloses a golf ball holding pocket sleeve, and the results would have been a predictable use of known ball holders.  Therefore, it would have been obvious to one of ordinary skill in the art to replace the Wu holding pocket with the Campbell holding pocket sleeve.  Further, Campbell discloses the concept of using a rigid (stiffening) material as the holding pocket.  See Campbell, column 15, lines 8-17.
Regarding claim 17, Campbell discloses the use of rigid or flexible materials depending on the desires of the user.  See Campbell, column 15, lines 8-20.  It would have been obvious to a person having ordinary skill in this art to provide the flexible holding pocket of Campbell with a stiffener in order to optimize the rigidity of the golf ball holder.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711